DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second oxide region between the first oxide region and the second oxide region” in line 7. However, the second oxide region cannot be between itself and the first oxide region. Therefore, claim 1 is considered indefinite. The Examiner suggests amending claim 1 to recite “a second oxide region between the first oxide region and the emission surface” or “a second oxide region between the first oxide region and the active region” according to FIG. 2A of the present application in order to remove the indefiniteness. For purposes of examination, claim 1 is examined with the suggested changes above.
Regarding claims 2-6, the claims are also rejected under 35 USC 112, second paragraph, by virtue of dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 9, 11, 13, 14, 16-20 are rejected under 35 U.S.C. 102a2 as being anticipated by YUEN et al. (US PG Pub 2019/0067906 A1).
Regarding claim 7, YUEN discloses a VCSEL (100 or 300, FIG. 1A or 3A, [0011] and [0049]) comprising: 
a first oxide aperture in a first oxidized region (a lower oxide aperture formed by a lower oxidation layer 140 or 220, FIG. 1A or 3A, [0013] and [0050]) that is positioned between an active region (145, FIG. 1A, [0014]) and an emission surface (a top surface of 100 or 300, FIG. 1A or 3A); 
a second oxide aperture in a second oxidized region (an upper oxide aperture formed by an upper oxidation layer 140 or 220, FIG. 1A or 3A, [0013] and [0050]); and 
a non-oxidized epitaxial region (a non-oxidized part of 130 or 218 between the lower and upper oxidation layers 140 or 220, FIG. 1A or 3A, [0013] and [0048]) between the first oxide region and the second oxide region, 
wherein a combination of the first oxide aperture and second oxide aperture diverge an emitted laser beam to have a numerical aperture between about 0.14 and about 0.31 (a divergence of at most 0.2 NA, [0024]).
Regarding claim 9, YUEN discloses a combination of the first oxide aperture and second oxide aperture diverges an emitted laser beam at an angle greater than a single oxide aperture at the position of the first oxide aperture or a single oxide aperture at the position of the second oxide aperture (FIGS. 1A-1B, [0011]).
Regarding claim 11, YUEN discloses a third oxide region having a third oxide aperture (FIG. 3A, [0050]).
Regarding claim 13, YUEN discloses a method comprising: 
obtaining a plurality of optical beam properties ([0023]-[0024]), each optical beam property being associated with a VCSEL (FIG. 1A) having: 
a first oxide aperture in a first oxidized region (a lower oxide aperture formed by a lower oxidation layer 140, FIG. 1A, [0013]) that is positioned at a first position between an active region (145, FIG. 1A, [0014]) and an emission surface (a top surface of 100, FIG. 1A); 
a second oxide aperture in a second oxidized region (an upper oxide aperture formed by an upper oxidation layer 140, FIG. 1A, [0013]) that is positioned at a second position between the first oxidized region and the emission surface (the upper oxidation layer is between the lower oxidation layer and the top surface of 100, FIG. 1A); and 
a non-oxidized epitaxial region (a non-oxidized part of 130 between the lower and upper oxidation layers 140, FIG. 1A, [0013]) between the first oxide region and the second oxide region; 
selecting a desired optical beam property from the plurality of optical beam properties ([0023]-[0024]); 
determining a position of the first oxide region and a position of the second oxide region that has the desired optical beam property ([0023]-[0024]); and 
providing a VCSEL configuration including the position of the first oxide region and the position of the second oxide region so as to result in the VCSEL having the desired optical beam property ([0023]-[0024]).
Regarding claim 14, YUEN discloses each of the plurality of optical beam properties is associated with at least one of: a combination of the first position of the first oxide region and the second position of the second oxide region; a first thickness of the first oxide region; a second thickness of the second oxide region; a first cross-sectional dimension of the first oxide region; a second cross-sectional dimension of the second oxide region; a first oxidized material of the first oxide region; and a second oxidized material of the second oxide region (“The one or more oxidation layers may be configured to control beam divergence of a laser beam emitted by the VCSEL based on at least one of: a quantity of the one or more oxidation layers, a shape of the one or more oxidation layers, a thickness of the one or more oxidation layers, or a proximity of the one or more oxidation layers to the active layer,” see abstract).
Regarding claim 16, YUEN discloses the optical beam property includes one or more of: divergence angle, mode, numerical aperture, or radius of emitted beam at beam waist (divergence angle, see abstract).
Regarding claim 17, YUEN discloses selecting a numerical aperture greater than or about 0.14 or less than or about 0.31 (a divergence of at most 0.2 NA, [0024]).
Regarding claim 18, YUEN discloses manufacturing a plurality of VCSELs having the first oxide region with the first oxide aperture, the second oxide region having the second oxide aperture, and the non-oxidized epitaxial region between the first oxide region and the second oxide region (“techniques described herein may apply to an array of emitters that have both a common anode and a common cathode,” [0048]).
Regarding claim 19, YUEN discloses providing an epitaxial structure (FIG. 1A, [0013]); placing an oxidation resistant coating on sides of the epitaxial structure so as to define the first oxide region and second oxide region without the oxidation resistant coating (it’s implicitly taught by the structure of FIG. 1A); and oxidizing the epitaxial structure to form the first oxide region and the second oxide region (it’s implicitly taught by the structure of FIG. 1A).
Regarding claim 20, YUEN discloses the first oxide region and the second oxide region result in a numerical aperture greater than or about 0.14 or less than or about 0.31 (a divergence of at most 0.2 NA, [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YUEN et al. in view of Otoma et al. (US PG Pub 2010/0208764 A1).
Regarding claim 10, YUEN has disclosed the VCSEL outlined in the rejection to claim 7 above and further discloses the oxide aperture need not be exactly circular ([0023]) except the first oxide aperture and the second oxide aperture have a cross-sectional profile that is circular or elliptical. Otoma discloses a VCSEL (FIG. 1) comprising a circular oxidized aperture (106b, FIG. 2, [0023]) and the divergence angle of the VCSEL is defined by the shape of the oxidized aperture ([0025]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first oxide aperture and the second oxide aperture of YUEN with a cross-sectional profile that is circular as taught by Otoma in order to obtain desired divergence angle.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YUEN et al. in view of Maeda et al. (US PG Pub 2007/0153865 A1).
Regarding claim 8, YUEN has disclosed the VCSEL outlined in the rejection to claim 7 above except the second oxide aperture is positioned: between the first oxidized region and the emission surface at a first node of a standing wave; at a middle between the first node of the standing wave and an antinode of the standing wave; at the antinode of the standing wave; or at a position between the first node of the standing wave and the antinode of the standing wave. Maeda discloses a VCSEL (FIG. 1) comprising a first oxide aperture (17b, FIG. 2B, [0039]) in a first oxide region (17a, FIG. 2B, [0039]) and a second oxide aperture (15b, FIG. 2B, [0034]) in a second oxide region (15a, FIG. 2B, [0034]), wherein the second oxide aperture is at a position between a first node (Z3, FIG. 2A) of a standing wave and an antinode (P3, FIG. 2A) of the standing wave ([0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the second oxide aperture of YUEN with at a position between the first node of the standing wave and the antinode of the standing wave as taught by Maeda in order to selectively suppress only high-order transverse mode oscillation (see abstract of Maeda).
Regarding claim 12, YUEN has disclosed the VCSEL outlined in the rejection to claim 7 above except a first node of a standing wave is devoid of an oxide region having an oxide aperture. Maeda discloses a first node of a standing wave is devoid of an oxide region having an oxide aperture (Z1 is devoid of an oxide region having an oxide aperture, FIG. 2A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positions of the first and second oxide apertures of YUEN with outside of a first node of a standing wave as taught by Maeda in order to selectively suppress only high-order transverse mode oscillation (see abstract of Maeda).
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jewell (US Patent 5,881,085) discloses a VCSEL having multiple oxide apertures (see FIGS. 6-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828